Per Curiam.

Memorandum The tenant was entitled under clause (1) of subdivision (b) of section 8 of chapter 314 of the Laws of 1945 to a written notice of the existence of the violation complained of and an opportunity to cure the same after written notice that it cease. No such notice or opportunity was given by the landlord to the tenant. This was fatal to the landlord’s right to institute and maintain the proceeding. The petition is also jurisdictionally defective in failing to allege the giving of such notice and opportunity (Gilroy v. Becker, 186 Misc. 93).
The final order should be reversed, with $30 costs, and petition dismissed, with costs.
McLaughlin, Eder and IIechx, JJ., concur.
Order reversed, etc.